 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.1 Filed 12/05/18 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                   IN THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CRYSTAL SISSON,

      Plaintiff,

v.

CHARTER COUNTY OF WAYNE,
WAYNE COUNTY SHERIFF’S DEPARTMENT,
WAYNE COUNTY SHERIFF BENNY N. NAPOLEON,
WAYNE COUNTY SHERIFF DEPUTY CORPORAL SHERI TANNER,
WAYNE COUNTY SHERIFF DEPUTY LIEUTENANT THEODIS SIMS,

     Defendants.
________________________________________________/

                      COMPLAINT AND JURY DEMAND

1.   This action arises under 42 USC 1983. Jurisdiction is conferred on this Court

     by 28 USC 1331, 28 USC 1343(a)(3) and (4).

2.   Plaintiff Crystal Sisson is an individual residing in the City of Detroit, County

     of Wayne, State of Michigan and the Eastern Federal District of Michigan.

3.   Defendant County of Wayne (hereinafter referred to as “WAYNE

     COUNTY”) is an incorporated charter county in the State of Michigan.

4.   Defendant Wayne County Sheriff’s Department (hereinafter referred to as

     “SHERIFF”) is a Department contained within the County of Wayne authorized

     to perform law enforcement duties for the County of Wayne.
 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.2 Filed 12/05/18 Page 2 of 6




5.   Defendant Wayne County Sheriff Benny Napoleon is employed as the elected

     Sheriff of the County of Wayne.

6.   Defendant Deputy Sheriff Corporal Sheri Tanner is employed by Defendant

     Wayne County Sheriff’s Department and at all material times of this Complaint

     was working in that capacity.

7.   Defendant Deputy Sheriff Lieutenant Theodis Sims is employed by Defendant

     Wayne County Sheriff’s Department and at all material times of this Complaint

     was working in that capacity.

8.   When the events alleged in this Complaint occurred, Defendants were acting

     within the scope of their employment and under color of law.

9.   At all material times, Defendant Wayne County employed all of the deputies

     involved and is liable for their acts. The county is also liable because of its

     policies, practices, and customs, which lead to the complaint of violation.

10. In 2012, the City of Detroit passed an ordinance decriminalizing the possession

     of less than one ounce of marijuana by adults over the age of 21.

11. Greenleaf Extended Care (hereinafter referred to as (GREENLEAF) is a

     medical marijuana dispensary located at 13125 West Chicago in the City of

     Detroit, County of Wayne, State of Michigan.
 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.3 Filed 12/05/18 Page 3 of 6




12. Upon information and belief, Defendant SHERIFF has never conducted any law

    enforcement investigation upon the potential or alleged illegal operation of

    GREENLEAF.

13. Upon information and belief, Defendant SHERIFF has never taken any action

    toward the prosecution of criminal charges against GREENLEAF or any of its

    employees, owners, or operators.

14. On July 16, 2018, SISSON entered into GREENLEAF and purchased from the

    establishment ten dollars ($10.00) worth of marijuana.

15. Defendant Sheriff Deputy Corporal Sheri Tanner from the Wayne County

    Special Operations Unit was conducting surveillance of GREENLEAF at the

    time SISSON had entered on July 16, 2018.

16. Defendant Sheriff Deputy Lieutenant Theodis Sims from the Wayne County

    Special Operations Unit was also conducting surveillance of GREENLEAF at

    the time SISSON had entered on July 16, 2018.

17. Immediately after SISSON exited GREENLEAF and departed in her vehicle,

    Sheriff Deputy Tanner performed a traffic stop of that vehicle which was a 2015

    Kia Soul (SUBJECT VEHICLE).

18. An investigation revealed that SISSON had in her possession the marijuana she

    purchased from GREENLEAF and SHERIFF issued SISSON a criminal

    complaint for violation of the City of Detroit ordinance of Illegally Occupying
 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.4 Filed 12/05/18 Page 4 of 6




    a Place Where Controlled Substances are Sold pursuant to Detroit City Ord. 38-

    11-22.

19. Based upon the violation of this ordinance and the fact that the marijuana was

    located within the vehicle, SHERIFF seized SUBJECT VEHICLE pursuant to

    MCL 333.7521.

20. The subject vehicle was not an instrumentation of the offense nor had any

    relation to the offense of Illegally Occupying a Place Where Controlled

    Substances are Sold.

21. Wayne County exercises a policy on first time vehicle seizures of this nature

    whereby they will settle the forfeiture action in return for a set and standard

    monetary payment. If the payment is not made and therefore a settlement is

    not reached, the Wayne County Prosecuting Attorney would proceed with the

    institution of forfeiture proceedings in the Wayne County Circuit Court.

22. On or about July 23, 2018, SISSON entered into a settlement of the forfeiture

    proceeding whereby she tendered one thousand two hundred dollars

    ($1,200.00) to the Wayne County Prosecuting Attorney and her vehicle was

    returned.

23. SISSON’s above referenced criminal complaint is pending in the 36th Judicial

    District Court.
 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.5 Filed 12/05/18 Page 5 of 6




24. The Eighth Amendment of the United States Constitution provides, in pertinent

    part, that excessive fines not be imposed nor cruel and unusual punishments be

    inflicted.

25. Because the City of Detroit had decriminalized the possession of small amounts

    of marijuana and SISSON purchased a small amount of marijuana from a

    medical marijuana dispensary that WAYNE COUNTY allowed to operate, the

    forfeiture of SISSON’s vehicle and/or the one thousand two hundred dollar

    ($1,200.00) settlement for the forfeiture action is an excessive penalty in

    violation of Plaintiff’s constitutionally protected Eighth Amendment rights.

26. Defendants knew, or should have known, that the forfeiture penalty and the

    standard settlement amount for this minor infraction was constitutionally

    excessive.

27. Due to Defendants’ constitutional violation of Plaintiff’s civil rights they are

    responsible for all reasonably foreseeable damages incurred by Plaintiff

    pursuant to 42 USC 1983.

28. As a direct and proximate result of Defendants’ constitutional violations of

    Plaintiff’s civil rights, Plaintiff SISSON incurred monetary damages.

29. Defendants are liable to Plaintiff for punitive damages because Defendants

    acted with evil motive and intent where their actions demonstrated reckless

    disregard for Plaintiff’s federally protected rights.
 Case 4:18-cv-13766-MFL-MKM ECF No. 1, PageID.6 Filed 12/05/18 Page 6 of 6




30. Defendants are liable to Plaintiff for reasonable attorney fees she incurred and

    costs pursuant to 42 USC 1988(b).

      WHEREFORE, Plaintiff requests a jury and judgment be entered on each

Defendant, jointly and severally, in an amount equal to her actual damages plus

punitive damages and reasonable attorney fees.

Respectfully Submitted,

/s/ Barton W. Morris, Jr.
The Law Offices of Barton Morris
Barton W. Morris, Jr. (P54701)
520 N. Main Street
Royal Oak, MI 48067
